                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     GIA CALHOUN,                                      Case No. 19-cv-08212-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING WITHOUT
                                                 v.                                        PREJUDICE MOTION TO STRIKE
                                   9
                                                                                           AND MOTION FOR ENTRY OF
                                  10     FLRISH, INC.,                                     DEFAULT
                                                        Defendant.                         Re: Dkt. Nos. 36, 37
                                  11
                                  12          Plaintiff Gia Calhoun filed this action under the Telephone Consumer Protection Act
Northern District of California
 United States District Court




                                  13   naming “Flrish, Inc.” as Defendant. See generally Compl. (dkt. 1). The introductory paragraph of

                                  14   Calhoun’s complaint identifies the defendant as “Flrish, Inc. d/b/a Harborside.” Id. at 1.

                                  15   Summons was issued to “FLRISH, INC. c/o JOHN HANKS NICHOLS,” and executed on January

                                  16   6, 2020. See dkt. 12. Defense counsel Raymond Kim of the Reed Smith firm thereafter entered an

                                  17   appearance on behalf of “FLRISH, Inc. dba Harborside, Inc.” Dkt. 16. A separate attorney from

                                  18   the same firm, Sevana Zadourian—who has not yet entered her own appearance—filed a form

                                  19   consenting to magistrate judge jurisdiction on behalf of “FLRish, Inc. dba Haborside.” Dkt. 18.

                                  20   On March 18, 2020, after the parties stipulated to an extension of time to respond, Zadourian filed

                                  21   an answer on behalf of “Defendant FLRish Retail Management & Security Services, LLC

                                  22   (‘FLRish’) (erroneously sued as ‘Flrish, Inc.’).” See Answer (dkt. 31) at 1. On April 6, 2020,

                                  23   Zadourian—on behalf of the same LLC entity—filed a motion to stay proceedings pending

                                  24   resolution of cases currently before the Supreme Court of the United States. See Mot. to Stay (dkt.

                                  25   33). On April 8, 2020, Plaintiff Calhoun filed a motion to strike the answer on the basis that

                                  26   FLRish Retail Management & Security Services, LLC is not a party to the case, and a motion to

                                  27   enter FLRish, Inc.’s default.

                                  28          The Court expects that the parties can resolve this threshold issue of which entity is the
                                   1   defendant without motion practice. Calhoun’s motion to strike and motion for entry of default are

                                   2   DENIED without prejudice. Counsel for the parties are ORDERED to meet and confer via

                                   3   videoconference no later than April 16, 2020, and Zadourian must file her notice of appearance

                                   4   pursuant to Civil Local Rule 5-1(c)(2) by the same date.

                                   5          No later than April 23, 2020, the parties are ORDERED to file any one of the following:

                                   6   (1) a stipulation that Calhoun’s complaint may be deemed to name FLRish Retail Management &

                                   7   Security Services, LLC as the defendant, and the answer can stand as filed; (2) a stipulation that

                                   8   the answer (and all other defense filings) may be deemed filed on behalf of FLRish, Inc.; (3) a new

                                   9   answer on behalf of FLRish, Inc. and a stipulation that the Court may disregard the answer filed

                                  10   on behalf of the LLC; (4) any other stipulation the parties might reach to resolve the issue; or (5) a

                                  11   joint letter brief of no more than three single-spaced pages explaining why the parties have not

                                  12   resolved the issue and each party’s proposed resolution.
Northern District of California
 United States District Court




                                  13          Unless the parties stipulate otherwise, Calhoun shall respond in due course to the pending

                                  14   motion to stay proceedings as if it were filed by the correct defendant.

                                  15          IT IS SO ORDERED.

                                  16   Dated: April 9, 2020

                                  17                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  18                                                    Chief Magistrate Judge
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         2
